Citation Nr: 0943915	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 until April 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

PTSD has been productive of occupational and social 
impairment, depressed mood, anxiety, panic attacks and 
chronic sleep impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records and service 
personnel records have been obtained.  Records of private and 
VA treatment have also been obtained.  Furthermore, the 
Veteran was afforded a VA examination in April 2006 in which 
the examiner was provided the c-file for review, took down 
the Veteran's history, and reached a conclusion based on his 
examination that is consistent with the record.  The 
examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, [including testimony provided at a June 2007 
hearing before a Decision Review Officer.  The Board has 
carefully considered such statements and concludes that no 
available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008). 

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for PTSD, is an appeal from 
the initial assignment of a disability rating in August 2008.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case the Veteran was awarded a temporary total rating 
from June 14, 2005 through August 31, 2005 due to 
hospitalization.  See 38 C.F.R. §4.29.  This results in a 
staged rating based on such hospitalization.  In a June 15 
evaluation, the Veteran's mood was nervous and his affect was 
euthymic, calm, and non-labile.  His GAF score was 63.  
Throughout his hospitalization, the Veteran participated in 
group therapy.  In a note from June 23, the Veteran was 
described as listening to group therapy discussions without 
comment.  By July 12, the Veteran was reported to have become 
much more open in his conversations with others.  With regard 
to the period beginning September 1, 2005, the disability has 
not significantly changed and a uniform evaluation is 
warranted.

The Veteran's PTSD disability is rated under 38 C.F.R. § 
4.149 Diagnostic Code (DC or Code) 9411.  Under this general 
rating formula, a 30 percent evaluation is provided for a 
showing of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.149 DC 9411.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores of 51 to 60 represent moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

In a VA examination in April 2006, the Veteran indicated that 
he has never held sustained employment, and the longest he 
ever held a job was for five weeks.  He reported significant 
alcohol and drug use in the past but currently only uses 
nicotine excessively.  Social relationships are restrained 
and he has more involvement with those willing to support him 
in various ways.  The Veteran denied any history of formal 
mood disorders or thought disorders, he also denied current 
suicidal or homicidal thinking.  The examiner described some 
of the Veteran's responses to questions as indicating an 
inherent ambivalence or generalized antisocial approach to 
his military service.

Diagnostic testing revealed clinical dysfunctions including 
schizoid, avoidant, depressive, sadistic, negativistic, 
masochistic, schizotypal, borderline paranoid, anxiety 
disorder, somatoform, dysthymic disorder, PTSD and major 
depression.  Further testing indicated that the Veteran may 
have been engaging in symptom magnification for the pursuit 
of secondary gain as part of an overall antisocial 
personality make-up.

The Veteran reported re-experiencing in the form of 
recollections and dreams.  He was extremely avoidant, living 
in a highly isolated, antagonistic fashion where he was 
detached for long periods of time from basic social 
interactions.  He reported increased arousal in the form of 
nightly sleep disturbance with nightmares.  He had a history 
of irritability and anger to the point of explosiveness.  The 
examiner indicated that many of his symptoms were intertwined 
with development of antisocial personality disorder and thus 
it was difficult to estimate the degree that PTSD 
specifically impacted on his social and occupational 
functioning.  The examiner characterized the Veteran's PTSD 
as a mild to moderate case and gave a GAF score, solely 
related to PTSD, of 60.

An April 2006 letter from a therapist with the trauma 
recovery program that the Veteran participated in,  indicated 
that the Veteran experiences hyper-vigilance, hyper-arousal, 
increased startle response, over-reaction to perceived 
threats and an inability to concentrate as well as frequent 
nightmares.  It was reported that the Veteran exhibited 
anxiety and panic attacks brought on by recurrent and 
bothersome intrusive recollections of traumatic experiences 
in active service.  He also suffered from depressive symptoms 
as manifest by anhedonia, sleep disturbance, difficulty 
concentrating, loss of interest in meaningful activities, low 
energy, poor appetite and guilt.  Functioning was impaired in 
so far as his ability to establish and maintain effective or 
favorable interpersonal relationships.

A February 2007 letter submitted by a facilitator of a 
Veterans' support group, stated that the Veteran does not 
have regular contact with his two adult daughters and that 
his primary relationship is with a pet cat.

Lay statements submitted on the Veteran's behalf document 
sleep disturbances, social avoidance, isolating behavior, 
violent temper, and some neglect for appearance and hygiene.  
As these are all capable of lay observation, statements  from 
friends of the Veteran documenting these behaviors are 
consider competent.  A June 2007 statement from the Veteran 
endorsed a history of sleep disturbance, isolation, anger, 
confusion, flashbacks and anxiety attacks.  Although, the 
Veteran admitted to having many personal relationships, he 
stated that he had only one "true friend."  He also stated 
that he sometimes has difficulty recalling the current day or 
year.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

After a careful review of the record, the Board finds that 
the Veteran's PTSD to be no more than 30 percent disabling.  
Specifically, the evidence shows that the Veteran suffers 
from occupational and social impairment, depressed mood, 
anxiety, panic attacks and chronic sleep impairment.  A 
rating in excess of 30 percent is not warranted as the 
evidence fails to show symptoms such as flattened affect, 
circumstantial, circumlocutory or speech, impairment of 
memory (beyond some evidence of difficulty orienting himself 
to time), impaired judgment or impaired abstract thinking.

Particularly informative of the Veteran's level of disability 
is a GAF score of 60, indicating moderate symptoms.  While 
such a GAF score is consistent with a 30 percent rating, the 
Veteran's ability to live independently and maintain "many 
personal relationships" indicates that the level of 
disability does not reach the next higher 50 percent rating 
as defined under the DC 9440.

Based on the foregoing, the Board concludes that the 
Veteran's PTSD has been 30 percent disabling throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




ORDER

An evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


